19-01111-scc     Doc 4    Filed 05/09/19    Entered 05/09/19 12:19:57    Main Document
                                           Pg 1 of 12


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

  KOPELMAN & KOPELMAN LLP                                  Case No. 19-10132-SCC
  90 Main Street, Suite 205
  Hackensack, New Jersey 07601                             Chapter 7
  Telephone: (201)489-5500
  Fax: (201)489-7755                                       Judge:
  Michael S. Kopelman, Esq., (MK 6104)
  Attorney for Defendants

  In Re:
                                                           Adv. Proc. No.19-01111
  IN SOOK STERLING
                                                           Hearing Date:
                         Debtor.


  STRATEGIC FUNDING SOURCE, INC.,

                         Plaintiff,
  v.

  IN SOOK STERLING, MTK 38 INC. and
  JAY ENTERTAINMENT CORP.

                         Defendants.



                       ANSWER WITH SEPARATE DEFENSES

       Defendants, In Sook Sterling, by way of answer to the Adversary Complaint

(“Complaint”) of Strategic Funding Source, Inc. (“Plaintiff”) state as follows:

                           I.         JURISDICTION AND VENUE

       1.      Defendants admit the allegations contained in ¶ 1 of the complaint.

       2.      Defendants admit the allegations contained in ¶ 2 of the complaint.
19-01111-scc     Doc 4   Filed 05/09/19    Entered 05/09/19 12:19:57       Main Document
                                          Pg 2 of 12




       3.      Defendants admit the allegations contained in ¶ 3 of the complaint.

       4.      Defendants decline to answer the allegation contained in ¶ 4 because no

response is required.

       5.      Defendants decline to answer the allegation contained in ¶ 5 because no

response is required.

       6.      Defendants admit the allegation contained in ¶ 6 of the complaint.

                                  II.     THE PARTIES

       7.      Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 7 of the complaint and leave Plaintiff to its proofs.

       8.      Defendants admit the allegations contained in ¶ 8 of the complaint.

       9.      Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 9 of the complaint and leave Plaintiff to its proofs.

       10.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 10 of the complaint and leave Plaintiff to its proofs.

       11.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 11 of the complaint and leave Plaintiff to its proofs.

       12.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 12 of the complaint and leave Plaintiff to its proofs.

                           III.   GENERAL ALLEGATIONS

       13.     Defendants admit the allegations contained in ¶ 13 of the complaint.

       14.     Defendants admit the allegations contained in ¶ 14 of the complaint.
                                              2
19-01111-scc     Doc 4     Filed 05/09/19    Entered 05/09/19 12:19:57    Main Document
                                            Pg 3 of 12




       15.     Defendants deny the allegations contained in ¶ 15 of the complaint.

                     IV.     SPECIFIC FACTUAL ALLEGATIONS

       16.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 16 of the complaint and leave Plaintiff to its proofs.

       17.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 17 of the complaint and leave Plaintiff to its proofs.

                                   The Pre-Funding Call

       18.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 18 of the complaint and leave Plaintiff to its proofs.

                                      The Agreement

       19.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 19 of the complaint and leave Plaintiff to its proofs.

       20.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 20 of the complaint and leave Plaintiff to its proofs.

       21.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 21 of the complaint and leave Plaintiff to its proofs.

       22.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 22 of the complaint and leave Plaintiff to its proofs.

       23.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 23 of the complaint and leave Plaintiff to its proofs.

       24.     Defendants deny having sufficient knowledge to form a belief as to the
                                               3
19-01111-scc     Doc 4   Filed 05/09/19    Entered 05/09/19 12:19:57      Main Document
                                          Pg 4 of 12




allegations contained in ¶ 24 of the complaint and leave Plaintiff to its proofs.

       25.     Defendants deny the allegations contained in ¶ 25 of the complaint.

                               Debtor’s Immediate Breach

       26.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 26 of the complaint and leave Plaintiff to its proofs.

       27.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 27 of the complaint and leave Plaintiff to its proofs.

       28.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 28 of the complaint and leave Plaintiff to its proofs.

       29.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 29 of the complaint and leave Plaintiff to its proofs except deny

that there is any judgment.

       30.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 30 of the complaint and leave Plaintiff to its proofs.

       31.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 31 of the complaint and leave Plaintiff to its proofs.

       32.     Defendants deny the allegations contained in ¶ 32 of the complaint.

       33.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 33 of the complaint and leave Plaintiff to its proofs.

       34.     No response is made because bankruptcy petition speaks for itself.

       35.     No response is made because bankruptcy petition speaks for itself.
                                              4
19-01111-scc     Doc 4    Filed 05/09/19      Entered 05/09/19 12:19:57   Main Document
                                             Pg 5 of 12




       36.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 36 of the complaint and leave Plaintiff to its proofs.

       37.     Defendants deny the allegations contained in ¶ 37 of the complaint.

       38.     Defendants deny the allegations contained in ¶ 38 of the complaint.

       39.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 39 of the complaint and leave Plaintiff to its proofs.

       40.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 40 of the complaint and leave Plaintiff to its proofs.

       41.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 41 of the complaint and leave Plaintiff to its proofs.

       42.     Defendants deny the allegations contained in ¶ 42 of the complaint.

          PLAINTIFF’S CAUSES OF ACTION AGAINST DEFENDANTS

                                    COUNT I
 (Nondischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A) False Pretenses,
                       False Representation, Actual Fraud)

       43.     Defendants repeat and incorporates their responses to paragraphs 1 through

42 above as if set forth at length herein.

       44.     Defendants deny the allegations contained in ¶ 44 of the complaint.

       45.     Defendants deny the allegations contained in ¶ 45 of the complaint.

       46.     Defendants deny the allegations contained in ¶ 46 of the complaint.

       47.     Defendants deny the allegations contained in ¶ 47 of the complaint.

       48.     Defendants deny the allegations contained in ¶ 48 of the complaint.
                                                5
19-01111-scc     Doc 4    Filed 05/09/19      Entered 05/09/19 12:19:57   Main Document
                                             Pg 6 of 12




       49.     Defendants deny the allegations contained in ¶ 49 of the complaint.

       50.     Defendants deny the allegations contained in ¶ 50 of the complaint.

       51.     Defendants deny the allegations contained in ¶ 51 of the complaint.

       52.     Defendants deny the allegations contained in ¶52 of the complaint.

       53.     Defendants deny the allegations contained in ¶ 53 of the complaint.

                                   COUNT II
 (Nondischargeability of Debt Pursuant to 11 U.S.C. § 523 a)(2)(B) Materially False
                         Statement with Intent to Deceive)

       54.     Defendants repeat and incorporates their responses to paragraphs 1 through

53 above as if set forth at length herein.

       55.     Defendants deny the allegations contained in ¶ 55 of the complaint.

       56.     No response is made because statute speaks for itself.

       57.     Defendants deny the allegations contained in ¶ 57 of the complaint.

       58.     Defendants deny the allegations contained in ¶ 58 of the complaint.

       59.     Defendants deny the allegations contained in ¶ 59 of the complaint.

       60.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 60 of the complaint and leave Plaintiff to its proofs.

       61.     Defendants deny the allegations contained in ¶ 61 of the complaint.

       62.     Defendants deny the allegations contained in ¶ 62 of the complaint.

       63.     Defendants deny the allegations contained in ¶ 63 of the complaint.

       64.     Defendants deny the allegations contained in ¶ 64 of the complaint.

       65.     Defendants deny the allegations contained in ¶ 65 of the complaint.
                                                6
19-01111-scc     Doc 4    Filed 05/09/19    Entered 05/09/19 12:19:57      Main Document
                                           Pg 7 of 12




                                    COUNT III
     (Non-dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(4) Fraud or
   Defalcation While Acting in a Fiduciary Capacity, Embezzlement, or Larceny)

       66.     Defendants repeat and incorporates their responses to paragraphs 1 through

65 above as if set forth at length herein Plaintiff’s complaint fails to state a claim upon

which relief can be granted.

       67.     Defendants deny the allegations contained in ¶ 67 of the complaint.

       68.     Defendants deny the allegations contained in ¶ 68 of the complaint.

       69.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 69 of the complaint and leave Plaintiff to its proofs.

       70.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 70 of the complaint and leave Plaintiff to its proofs.

       71.     Defendants deny the allegations contained in ¶ 71 of the complaint.

       72.     Defendants deny the allegations contained in ¶ 72 of the complaint.

       73.     Defendants deny the allegations contained in ¶ 73 of the complaint.

       74.     Defendants deny the allegations contained in ¶ 74 of the complaint.

       75.     Defendants deny the allegations contained in ¶ 75 of the complaint.

       76.     Defendants deny the allegations contained in ¶ 76 of the complaint.

       77.     Defendants deny the allegations contained in ¶ 77 of the complaint.

       78.     Defendants deny the allegations contained in ¶ 78 of the complaint.

                                       COUNT IV
             (Non-dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(6)
                      Willful and Malicious Injury by the Debtor)
                                              7
19-01111-scc     Doc 4    Filed 05/09/19    Entered 05/09/19 12:19:57      Main Document
                                           Pg 8 of 12




       79.     Defendants repeat and incorporates their responses to paragraphs 1 through

78 above as if set forth at length herein Plaintiff’s complaint fails to state a claim upon

which relief can be granted.

       80.     No response is made because statute speaks for itself.

       81.     Defendants deny the allegations contained in ¶ 81 of the complaint.

       82.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 82 of the complaint and leave Plaintiff to its proofs.

       83.     Defendants deny the allegations contained in ¶ 83 of the complaint.

       84.     Defendants deny the allegations contained in ¶ 84 of the complaint.

       85.     Defendants deny the allegations contained in ¶ 85 of the complaint.

       86.     Defendants deny the allegations contained in ¶ 86 of the complaint.

       87.     Defendants deny the allegations contained in ¶ 87 of the complaint.

                                    COUNT V
     (Conversion Against Debtor, Japas 38, Japas NY, and Defendant John Doe)

       88.     Defendants repeat and incorporates their responses to paragraphs 1 through

87 above as if set forth at length herein Plaintiff’s complaint fails to state a claim upon

which relief can be granted.

       89.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 89 of the complaint and leave Plaintiff to its proofs.

       90.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 90 of the complaint and leave Plaintiff to its proofs.

                                              8
19-01111-scc     Doc 4    Filed 05/09/19    Entered 05/09/19 12:19:57      Main Document
                                           Pg 9 of 12




       91.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 91 of the complaint and leave Plaintiff to its proofs.

       92.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 91 of the complaint and leave Plaintiff to its proofs.

       93.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 91 of the complaint and leave Plaintiff to its proofs.

       94.     Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 91 of the complaint and leave Plaintiff to its proofs.

                                     COUNT VI
                          (Fraud Against Debtor and Japas 38)

       95.     Defendants repeat and incorporates their responses to paragraphs 1 through

94 above as if set forth at length herein Plaintiff’s complaint fails to state a claim upon

which relief can be granted.

       96.     Defendants deny the allegations contained in ¶ 96 of the complaint.

       97.     Defendants deny the allegations contained in ¶ 97 of the complaint.

       98.     Defendants deny the allegations contained in ¶ 98 of the complaint.

       99.     Defendants deny the allegations contained in ¶ 99 of the complaint.

       100.    Defendants deny the allegations contained in ¶ 100 of the complaint.

       101.    Defendants deny the allegations contained in ¶ 101 of the complaint.

       102.    Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 102 of the complaint and leave Plaintiff to its proofs.

                                              9
19-01111-scc     Doc 4   Filed 05/09/19    Entered 05/09/19 12:19:57       Main Document
                                          Pg 10 of 12




       103.    Defendants deny the allegations contained in ¶ 103 of the complaint.

       104.    Defendants deny the allegations contained in ¶ 104 of the complaint.

       105.    Defendants deny the allegations contained in ¶ 105 of the complaint.

       106.    Defendants deny the allegations contained in ¶ 106 of the complaint.

       107.    Defendants deny the allegations contained in ¶ 107 of the complaint.

       108.    Defendants deny the allegations contained in ¶ 108 of the complaint.

       109.    Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 109 of the complaint and leave Plaintiff to its proofs.

       110.    Defendants deny the allegations contained in ¶ 110 of the complaint.

                                 COUNT VII
  (Fraudulent Transfer Against Debtor, Japas 38, Japas NY, and Defendant John
                                     Doe)

       111.    Defendants repeat and incorporates their responses to paragraphs 1 through

110 above as if set forth at length herein Plaintiff’s complaint fails to state a claim upon

which relief can be granted.

       112.    Defendants deny the allegations contained in ¶ 112 of the complaint.

       113.    Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 113 of the complaint and leave Plaintiff to its proofs.

       114.    Defendants deny the allegations contained in ¶ 114 of the complaint.

       115.    Defendants deny the allegations contained in ¶ 115 of the complaint.

                                     COUNT VIII
                         (Successor Liability against Japas NY)

                                              10
19-01111-scc     Doc 4   Filed 05/09/19    Entered 05/09/19 12:19:57       Main Document
                                          Pg 11 of 12




       116.    Defendants repeat and incorporates their responses to paragraphs 1 through

115 above as if set forth at length herein Plaintiff’s complaint fails to state a claim upon

which relief can be granted.

       117.    Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 117 of the complaint and leave Plaintiff to its proofs.

       118.    Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 118 of the complaint and leave Plaintiff to its proofs.

       119.    Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 119 of the complaint and leave Plaintiff to its proofs.

       120.    Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 120 of the complaint and leave Plaintiff to its proofs.

       121.    Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 121 of the complaint and leave Plaintiff to its proofs.

       122.    Defendants deny having sufficient knowledge to form a belief as to the

allegations contained in ¶ 122 of the complaint and leave Plaintiff to its proofs.

       123.    Defendants deny the allegations contained in ¶ 123 of the complaint.

                    SEPARATE DEFENSES AS TO ALL COUNTS

                    AS AND FOR A FIRST SEPARATE DEFENSE

       Plaintiff’s complaint fails to state a claim upon which relief can be granted.

                  AS AND FOR A SECOND SEPARATE DEFENSE

       Plaintiff did not rely on any alleged false pretenses, false representations or actual
                                              11
19-01111-scc    Doc 4    Filed 05/09/19    Entered 05/09/19 12:19:57      Main Document
                                          Pg 12 of 12




fraud made by Defendant/Debtor.

                   AS AND FOR A THIRD SEPARATE DEFENSE

       The alleged false pretenses, false representations or actual fraud made by Plaintiff,

in whole or in part, are statements respecting Debtor’s or an insider’s financial condition,

and, as such, are dischargeable nevertheless.

                  AS AND FOR A FOURTH SEPARATE DEFENSE

       The pre-funding call was not in writing.

                   AS AND FOR A FIFTH SEPARATE DEFENSE

       Plaintiff failed to perform due diligence to ascertain whether or not the alleged

false pretenses, false representations or actual fraud allegedly committed by Plaintiff were

truthful when made.

       WHEREFORE, Defendant In Sook Sterling demands judgment dismissing

Plaintiff’s complaint.

                                                  KOPELMAN & KOPELMAN LLP
                                                  Attorneys for the Defendants

                                                        /s/ Michael S. Kopelman
                                                  By: Michael S. Kopelman, Esq.
Dated: May 9, 2019




                                             12
